Citation Nr: 0517368	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for removal of the left 
testicle.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied reopening the veteran's 
claim of entitlement to service connection for removal of the 
left testicle.  It was denied on the basis that new and 
material evidence had not been submitted.  

In November 2002, the Board determined that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for removal of the left 
testicle.  The veteran appealed the Board's November 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a Joint Motion for Remand, 
issued an Order dated in May 2003, vacating the Board's 
November 2002 decision.  

Pursuant to the May 2003 Court Order, and a February 2004 
Board remand, the RO was requested to address the 
implications of a VA Form 9 that the veteran filed with the 
RO in August 1962 in response to a July 1962 denial by the RO 
to reopen a claim for service connection for removal of the 
left testicle.  The RO therefore determined in an April 2004 
supplemental statement of the case that VA erred by not 
treating the VA Form 9 as a notice of disagreement to the 
August 1962 rating decision and by not furnishing the veteran 
a Statement of the Case.  See 38 C.F.R. § 20.200.  The Board 
agrees with this determination and thus finds that this claim 
has been open since the July 1962 decision.  

In further regard to this claim, the veteran and his 
representative contend that this matter should be treated on 
a direct service connection basis and not as a claim to 
reopen the previously denied claim of service connection for 
removal of the left testicle (in 1955).  They base their 
contention on a theory of entitlement that was not considered 
in the original 1955 decision, i.e., that the veteran's pre-
existing testicular condition was aggravated by service thus 
requiring the removal of his left testicle.   

With respect to the adjudication of claims involving pre-
existing conditions and the application of the presumption of 
soundness, there has been a change in the interpretation of 
the law.  Essentially, under 38 U.S.C.A. § 1111, as recently 
interpreted under Cotant v. Principi, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, 
to rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. 

In Spencer v. Brown, 17 F.3d 368, 372 (Fed.Cir. 1994) 
(quoting Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993) the 
United States Court of Appeals for the Federal Circuit held 
that, "[w]hen a provision of law or regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirements for entitlement to a benefit, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or 
regulation.")).  Accordingly, the Board concludes that the 
current claim constitutes a new claim which is more 
appropriately adjudicated on a de novo basis rather than as 
an attempt to reopen the previously denied claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After reviewing this claim on a direct service connection 
basis, the Board finds that additional medical development is 
warranted in regard to the veteran's assertion that the 
removal of his left testicle in service was due to an 
aggravation of a pre-existing testicular condition.  The 
veteran asserts that his testicular condition was aggravated 
by heavy infantry training.  Service medical records include 
a February 1954 narrative summary stating that the veteran 
had discomfort in the left testis area with heavy work or 
straining.  Accordingly, the veteran should be afforded a VA 
examination for the purpose of obtaining a medical opinion in 
this matter.  See 38 U.S.C.A. § 5103A(d).

Also, some service medical records suggest a possible 
congenital nature of the veteran's testicular condition.  The 
VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during military service.  
VAOPGCPREC 82- 90.  Accordingly, a medical opinion regarding 
this aspect of the claim would be beneficial.  Thus, if the 
veteran's inservice testicular diagnosis of cryptorchidism is 
a congenital or developmental defect, this should be so 
stated, and, if so, the examiner should render an opinion as 
to whether it is as likely as not that that the veteran 
experienced superimposed injury(ies) during service which 
resulted in additional disability requiring the orchiectomy.

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, this matter is hereby REMANDED 
for the following action:

1.  The veteran should be scheduled for a 
VA genitourinary examination to determine 
the nature and etiology of the testicular 
condition documented in service, to 
include the left orchiectomy.  All 
necessary special studies or tests are to 
be performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is requested to address the 
following questions:  

a)  If the veteran's testicular 
condition is a congenital or 
developmental defect, this should be 
so stated, and, if so, the examiner 
should render an opinion as to 
whether it is as likely as not that 
that the veteran experienced 
superimposed injury(ies) during 
service which resulted in additional 
disability necessitating the left 
orchiectomy.

b)  If the condition is not a 
congenital condition, but 
nevertheless clearly and 
unmistakably had its onset prior to 
the veteran's active service, the 
examiner should express an opinion 
as to whether such condition 
underwent a permanent increase in 
severity beyond its normal 
progression during active service 
necessitating the left orchiectomy.

The examiner should set forth the 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO should adjudicate 
the veteran's claim of entitlement to 
service connection for the removal of the 
left testicle, in light of the guidance 
set forth in Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), VAOPGCPREC 3-2003, 
with respect to the presumption of 
soundness; with consideration of any 
additional information obtained as a 
result of this remand.  If the 
determination with respect to this claim 
remains unfavorable, the RO must issue a 
Supplemental statement of the case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




